Citation Nr: 1425132	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-02 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service-connection for bilateral hearing loss disability. 

2.  Entitlement to a rating in excess of 20 percent prior to August 2012 and in excess of 50 percent from August 2012 for post-operative synovitis of the left knee with a scar and degenerative arthritis.

3.  Entitlement to an effective date earlier than April 26, 1999 for service-connection for coronary artery disease (CAD) status post myocardial infarction and bypass graft.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) from March 2011 and September 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.  During the pendency of the Veteran's appeal, the RO, in a November 2012 rating decision, granted an evaluation of 50 percent for the Veteran's left knee disability, effective from August 9, 2012. 

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to a rating in excess of 20 percent prior to August 2012 and in excess of 50 percent from August 2012 for post-operative synovitis of the left knee with a scar and degenerative arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The clinical evidence of record is against a finding that the Veteran has right ear hearing loss disability or abnormal right ear hearing acuity.

2.  The Veteran had normal bilateral hearing acuity upon separation; the earliest clinical evidence of left ear hearing loss is more than forty years after separation from service.

3.  The most probative evidence of record is against a finding that the Veteran has bilateral hearing loss disability causally related to, or aggravated by, active service.

4.  There is no document in the claims file received by VA prior to the April 26, 1999 claim, and between May 3, 1989 and August 31, 2010 which can be reasonably construed as a claim, formal or informal, for service connection for CAD. 

5.  The competent credible evidence of record is against a finding that the Veteran is entitled to an effective date earlier than April 26, 1999 for service connection for CAD status post myocardial infarction and bypass graft.  


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met. 38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for an effective date earlier than April 26, 1999 for service-connection for coronary artery disease (CAD) status post myocardial infarction and bypass graft have not been met.  38 U.S.C.A. § 5110(a), 38 C.F.R. §§  3.400, 3.816 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in July 2011.

The Veteran's appeal with regard to an effective date arises from his disagreement with an effective date following the grant of service connection for CAD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The claims file includes service treatment records (STRs), private and VA medical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

A November 2012 Social Security Administration (SSA) response to a VA request for records reflects that SSA records have been destroyed and were therefore, not available.

The Board finds that the Veteran has been afforded adequate VA examinations/opinions.  The reports include clinical examinations, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings, and adequate rationale, relevant to the criteria for service connection.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.


Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2013).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2).  
A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2013).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r) (2013).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2013).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1) (2013).

In 2010, VA issued a final regulation adding a presumption of service connection under 38 C.F.R. § 3.309 for ischemic heart disease for Veterans who served in the Republic of Vietnam.  Ischemic heart disease includes CAD and coronary bypass surgery.

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs. See 38 C.F.R. § 3.816 ; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175   (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including ischemic heart disease.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989 and the effective date of the applicable liberalizing law. See 38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114  and 3.400. See 38 C.F.R. § 3.816(c)(4) . 

If the "class member" and "covered herbicide disease" requirements are met, then the effective date will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(1)-(2).  There are two exceptions to this rule: (1) If the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 38 C.F.R. § 3.816(c)(3), and (2) If there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations (i.e., 38 C.F.R. §§ 3.114 and 3.400). 38 C.F.R. § 3.816(c)(4):  

The regulation as currently written defines a "covered herbicide disease" to include the diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  The new diseases added to the list of presumptive disabilities in August 31, 2010, are not technically part of 38 C.F.R. § 3.816(b)(2).  Id.; but see 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases.  Id.

A claim will be considered a claim for compensation for a particular covered herbicide disease if: the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability. 38 C.F.R. § 3.816(c)(2)(i) .

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Hearing Loss Disability

The Veteran avers that he has bilateral hearing loss as a result of active service.  An essential element of a claim for service connection is that there must be evidence of a current disability.  An August 2011 VA examination report reflects that the Veteran's speech recognition score was 96 percent for the right ear and 86 percent for the left ear using the Maryland CNC test.  His hearing upon audiometric testing was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
15
LEFT
5
5
10
30
65

Right Ear

The Veteran does not have right ear hearing loss disability for VA purposes because he does not have an auditory threshold of 40 decibels or greater in any of the frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz, or 26 decibels or greater in at least three frequencies, or speech recognition scores less than 94 percent.  38 C.F.R. § 3.385 (2013).

In addition, with regard to the right ear, the Board notes that in Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Therefore, not only does the Veteran not have a hearing loss disability for VA purposes, but he actually has normal right ear hearing.  

As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for right ear hearing loss disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
 
Left Ear

Based on the August 2011 VA examination report, the Veteran does have a left ear hearing loss disability for VA purposes.  A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's STRs are negative for any complaints of, or treatment for, hearing loss.  However, the Veteran's DD 214 reflects that his military occupational specialty (MOS) was in field artillery, and the Veteran has reported that he was a radio telephone operator (RTO).  In addition, the Veteran had approximately four months of service in Vietnam in 1969.  The Board finds that some exposure to acoustic trauma in service is consistent with the circumstances of the Veteran's service(e.g. basic training, field artillery, Vietnam).  38 U.S.C.A. § 1154(a) (West 2002).  As such, the Board finds that the second element of a service connection claim, injury in service, has been met.

The Veteran contends that he had just returned from the field, when the Tet Offensive of 1969 began.  The Veteran stated that there was firing in the hills around the base and that he sustained a ruptured eardrum with bleeding.  He testified that he did not seek treatment for it because another soldier was more seriously injured and he [the Veteran] wanted that soldier to received medical attention.  The Veteran also testified that he noticed that he was having a hearing problem, "gradually, over the years."  (See Board hearing transcript, page 18.)

In the case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation. 38 U.S.C.A. § 1154(b) ; Libertine v. Brown, 9 Vet. App. 521, 524   (1996); Collette v. Brown, 82 F.3d 389, 392-94   (Fed. Cir. 1996).  The phrase "engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

When the combat presumption has been triggered, a medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between current disability and his military service. Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).

The Veteran's service personnel records and DD 214 do not reflect that he engaged in combat.  (Although, some post service clinical records reflect that he injured his knee in combat, the STRs of record only reflect that the Veteran's knee gave out when he jumped out of his bunk and he was unaware of any trauma.)

Assuming that the Veteran did have combat, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected. See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition. Dalton v. Nicholson, 21 Vet. App. 23, 36-37   (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  However, the combat presumption does not extend to any statement that the Veteran had hearing loss upon separation; it merely allows for the presumption that an incident occurred in combat. 

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  

The Veteran separated from service in 1969.  His report of medical examination for separation purposes, on the same date he separated, reflects that audiometric testing results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
--
10
LEFT
0
5
0
--
15

Thus, the record reflects that the Veteran had normal hearing upon separation. Hensley v. Brown, 5 Vet.App. 155, 157 (1993).

The earliest evidence of left ear hearing loss disability is in 2011.  The Veteran testified at the March 2013 Board hearing that he had not had his hearing tested prior to the VA examination.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The August 2011 VA examiner stated that it is less likely as not that the Veteran's current hearing loss disability is due to service. The examiner noted that the Veteran's hearing was normal at separation.  The examiner also noted that the Veteran denied ear trouble upon separation, and that it has now been more than 40 years since separation with no audiometric results in the interim to support hearing loss since separation. The examiner also noted that the Veteran has a history of recreational noise exposure from hunting. 

The Veteran filed a claim for VA compensation in 1969 for six alleged disabilities; however, none of which was for hearing loss.  The Board finds that if the Veteran had had hearing loss in 1969, it would have been reasonable for him to have filed a claim for service connection for such when he filed his other claims.  The Veteran also filed a claim for compensation in March 1998 for three disabilities; however none of which was for hearing.  Again, the Board finds that is the Veteran had had hearing loss in 1998 it would have been reasonable for him to have filed a claim for such when he filed his other claims.  

Clinical records between separation in 1969 and 2011 are also against a finding that the Veteran had hearing loss, or a ruptured ear drum, since service.  A March 1970 VA examination reflects that no hearing loss is noted for the Veteran.  

An examination report, VA Form-7978e, when the Veteran was 30 years old, or in approximately 1981, reflects that his auditory acuity was normal.  He also had normal external ear and normal drums and canals.

A November 1982 VA examination reflects that no hearing loss was noted.  Thus, more than two decades after separation, the Veteran still did not have noted hearing loss.

VA regulations do not necessarily preclude service connection for hearing loss that first met the 38 C.F.R. § 3.385 requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, while the regulation does not necessarily preclude service connection when hearing loss first meets the regulation's requirements after service, it also does not hold that service connection is warranted, or mandatory, for hearing loss disability in the absence of competent credible clinical nexus opinion, or competent credible evidence of continuity of symptoms.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., hearing difficulty). See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to state that he was exposed to loud noises in service and that he had bleeding from the ear.  The Board notes that there is no clinical evidence that he complained of, or sought treatment for, hearing loss for more than four decades after separation from service.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  

In the present case, not only is there an absence of corroborating medical evidence, but the evidence reflects that the Veteran had normal hearing upon separation, denied hearing loss upon separation, denied ear trouble upon separation, and had normal acuity more than a decade after separation from service.  The Board finds, based on the record as a whole, that the clinical evidence of record is more probative than the Veteran's statements made years after service for compensation purposes. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss, acoustic trauma, age-related hearing loss, audiometric results, and hearing loss disability for VA purposes.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Entitlement to an earlier effective date for CAD 

The Veteran is service-connected for CAD status post myocardial infarction bypass graft evaluated as 60 percent disabling effective from April 26, 1999.  The Veteran was granted service connection in a March 2011 rating decision, based on presumed exposure to herbicides in Vietnam.  An effective date of April 26, 1999 was assigned because this was the date on which VA had earlier received a statement from the Veteran that he had a heart disability.  

Historically, in August 1982, the Veteran filed a claim for service connection for hypertension.  The RO denied the Veteran's claim in January 1983; the Veteran did not appeal the denial and it became final.  

In a statement received by VA on April 26, 1999 the Veteran reported that on October 7, 1997 he had undergone open heart surgery and had had a quadruple bypass.  He indicated that due to his heart disability and related respiratory complications, he was unable to return to gainful employment.  The record also reflects that the Veteran had had a myocardial infarction in 1983.  In a July 1999 rating decision, the RO granted entitlement to pension based on the Veteran's inability to follow substantial gainful appointment.

In this case, the record reflects that the Veteran served in Vietnam, and that he was granted presumptive service connection for CAD based on exposure to herbicides in service.  As such, he is a Nehmer class member.  However, the Veteran was not denied compensation for CAD between September 25, 1985 and May 3, 1989. 

Based on the Veteran's 1999 statement, he did have a claim pending for compensation between May 3, 1989 and August 31, 2010, the date on which the regulation became effective that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides.  

The Veteran's claim was received on April 26, 1999; the date on which the RO received the Veteran's claim for a non-service connected pension based on disabilities, to include heart disease.  Given that claim was filed between May 3, 1989, and August 31, 2010, the date on which the liberalizing law that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides became effective, the Veteran is entitled to an effective date of April 26, 1999. 

The Veteran asserts that he is entitled to an effective date earlier than April 26, 1999, because he had previously filed a claim for service connection for hypertension and because his hypertension is a precursor to CAD.  Hypertension is not a disability for which presumptive service connection is warranted based on herbicide exposure.  See 38 C.F.R. § 3.309, Note 3.  In addition, the Veteran's claim was not denied between September 25, 1985 and May 3, 1989.  

December 2011 correspondence from Dr. E. Hope reflects his opinion that long-standing hypertension is a major risk factor in the Veteran's case for the development of CAD and myocardial infarction.

The claims file includes correspondence from Dr. J. Sidari in which he stated that the veteran has a long-standing history of hypertension and CAD. Dr. Sidari also stated that "there is absolutely no question that [the Veteran's] hypertension was a direct cause of his coronary disease, and therefore subsequent bypasses surgery."

Regardless of the clinical reason for the Veteran's CAD, he has been granted service connection on a presumptive basis.  In addition, the statements of the above named doctors were not in evidence, or in existence, prior to April 26, 1999, and therefore, cannot be reasonably found to have been a claim for service connection earlier than April 26, 1999. 

As set out above, the relevant regulation requires that a claim be filed or at least some application that, reasonably viewed, can be considered a claim.  The Veteran did not file a claim for benefits until April 1999, when he filed his claim for pension.  Thus, even assuming that the Veteran had CAD and a myocardial infarction prior to that date, he could not be presumptively service connected or a heart disability, as no claim was filed.  In addition, his claim for service connection for hypertension had been finally denial and hypertension is not subject to presumptive service connection due to herbicide exposure.  

The Board acknowledges that the Veteran had hypertension since the mid to late 1970s, and had a myocardial infarction in approximately 1983.  However, as discussed above, the relevant inquiry is when a claim for CAD was received. See 38 C.F.R. § 3.816(c)(2)(i).  In this instance, it is of no legal consequence that the Veteran had hypertension and heart disease prior to April 26, 1999.  Instead, the date when his claim for benefits was received, April 26, 1999, represents the earliest possible effective date for his service-connected disability. 

The Veteran has acknowledged that his first claim for his heart disability was filed April 26, 1999. (See Board hearing transcript, page 6.)  There is no competent credible evidence of record which indicates that the Veteran filed a claim for service connection for CAD prior to April 26, 1999 and between May 3, 1989 and August 31, 2010.

As the preponderance of the evidence is against an effective date prior to April 26, 1999, for the grant of service connection for CAD status post myocardial infarction and bypass graft, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 38 U.S.C.A. § 5107 .


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to an effective date earlier than April 26, 1999 for service-connection for coronary artery disease (CAD) status post myocardial infarction and bypass graft is denied.  



REMAND

The Veteran is service-connected for postoperative synovitis of the left knee with degenerative arthritis and limited motion evaluated as 10 percent disabling from April 1969 to March 1998, as 20 percent disabling from March 1998 to August 2012, and as 50 percent disabling from August 2012.  The Veteran underwent VA examinations in August 2011 and August 2012.  In April 2013, the Veteran's representative submitted additional evidence without a waiver of RO adjudication.  The evidence consisted of medical records which reflected that the Veteran had a left total knee replacement in March 2013.  Based on the foregoing, the Board finds that another VA examination is warranted to determine the current extent of the Veteran's left knee disability.  In addition, the RO will now have the opportunity to consider the evidence submitted in April 2013.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for any medical treatment facilities in which he was treated for his left knee since August 2011.  After obtaining a completed VA Form 21-4142, attempt to obtain any such sufficiently identified records, not already associated with the claims file.  Associate received documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine the extent of his service-connected left knee disability.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Associate a copy of the examination report with the claims file.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the rating issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


